DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This action is in response to the remarks filed on 09/17/2021. The amendments filed on
09/17/2021 have been entered. Accordingly, claims 1, 4, 6-7, and 10-18 remain pending.
Applicant’s arguments, see pages 3-4, filed 09/17/2021, with respect to the rejection under 35 USC 103 of claims 1, 4, 6-7, and 10-18 have been fully considered and are persuasive.  The rejection made under 35 USC 103 for claims 1, 4, 6-7, and 10-18 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 6-7, and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record taken individually or in combination, does not teach or render obvious the following claimed limitations when the claims are taken as a whole:
on a photoacoustic endoscope which includes a first and second coaxial electrically-conductive paths provided on helically interwound torque coils that surround an optical fiber which provide both the mechanical torque needed to rotate the waveguide assembly and transmits the electrical signals to and from the piezoelectric element located at the distal end of the probe. To prevent electrical leakage and associated complications due to contact with the matching liquid medium, insulating material is provided between the first and second conductive torque coils.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793